PER CURIAM

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 19, 2016




In the Court of Appeals of Georgia
 A16A1278. SATTERFIELD v. THE STATE.

      Per Curiam.

      Following a trial by jury, James Satterfield was convicted on three counts of

terroristic threats and two counts of terroristic threats with intent to retaliate against

a judge. On appeal, he contends the trial court erred by allowing the State to introduce

into evidence a gun found in Satterfield’s vehicle at the time of his arrest, by

permitting the State to pose improper hypothetical questions to Satterfield’s expert

witness, and by allowing the State’s “golden rule” argument and denying Satterfield’s

request for a curative instruction. For the reasons shown below, we affirm.

      “On criminal appeal, appellant is no longer presumed innocent and all of the

evidence is to be viewed in the light most favorable to the jury verdict. This Court

does not reconsider evidence or attempt to confirm the accuracy of testimony.
Assessing a witness’s credibility is the responsibility of the factfinder, not this

Court.” Batten v. State, 295 Ga. 442, 443 (1) (761 SE2d 70) (2014) (citations

omitted).

      So construed, the evidence shows that in April, 2011, Satterfield, acting pro se,

petitioned for divorce in the Superior Court of Cobb County. By mid-2012, the

divorce was granted; the final decree included an order that Satterfield pay his ex-

wife $40,000, that his ex-wife receive the couple’s residence, and that Satterfield

receive a lake property. In late 2012, Satterfield told a nurse that he wanted to hurt a

judge’s wife because he was very unhappy with a divorce situation. Then on

November 30, 2012, Satterfield told a professional counselor at an outpatient

counseling session that he was angry with the judge who presided over his divorce

and that he wanted to “kill” the judge or the judge’s family. The counselor told

Satterfield that she was obligated to report his statement to authorities, and she did

so. Within a day, the local sheriff notified the judge that Satterfield had threatened his

family.

      On December 30, 2012, the judge received a five-page, typewritten letter from

Satterfield addressed to the judge’s wife (“the letter”). In the letter, Satterfield told

the judge’s wife that at one point he fully intended to kill her and her children as a

                                            2
way of getting back at, or teaching a lesson to, her husband who had acted in a biased,

unethical, and spiteful manner, often siding with his ex-wife’s attorney during the

divorce proceedings. Satterfield then asserted that he had had a change of heart, no

longer wanted to kill the judge’s family, and now wanted to warn the judge’s wife

about others who have suffered from similar behavior by the judge. But, despite this

purported change of heart, a review of the entire letter shows that a jury was fully

authorized to conclude that Satterfield was still threatening to kill the judge’s family

and that Satterfield was full of thoughts of revenge against the judge for the way he

handled Satterfield’s divorce. For example, in the letter Satterfield gave veiled

threats, such as “another ‘James Satterfield’ is out there. He may be [lying in wait in

one of a number of ways]. Who know[s] how many different way[s] he will be able

to get to you.” Or, “You have not suffered anything, so far”; and “so far, I have

constrained myself.” Satterfield also wrote about how in preparation of punishing

those responsible for his unhappiness, he gave away all of his money, land, and

vehicles. Satterfield concluded the letter by stating “In closing, I hope you take steps

to protect yourself and your children from other people who like me are taken

advantage of by your husband and his cohorts.”



                                           3
      Based on the letter, the judge felt that Satterfield was threatening to harm him

and his family and that the threat was imminent; the judge’s wife also read the letter

and their children learned of the contents. The judge therefore notified the Sheriff’s

department. Based on a warrant for his arrest, Satterfield was arrested on the same

day that the judge read the letter. Satterfield was arrested as he walked out of his ex-

wife’s house, and the sheriff’s department then obtained a warrant to search that

house and Satterfield’s van, which was parked in the driveway. The officers found

inside the van an unloaded Taurus revolver, which is capable of shooting both .410

shotgun shells and .45 caliber rounds. The manufacturer’s name for the gun is “The

Judge,” and that name is printed on the side of the weapon. Ammunition for the gun

was found inside the house, along with a Taurus box for the gun. The officers found

a laptop computer inside the van, which the officers searched after obtaining a

warrant to do so. The laptop contained a document entitled “fun things to do together

or separately,” which had last been accessed on December 21, 2012. One of the items

listed was “get revenge.” Officers also found a document that contained the judge’s

address and a photograph of his house. The van contained clothes and other personal

possessions that appeared to belong to Satterfield. On Satterfield’s person, the

officers found a check written to his ex-wife in the amount of $71,500. A bank officer

                                           4
testified that the check had been processed and that only $857.84 remained in

Satterfield’s account thereafter. These facts raised the implication that at the time he

was arrested, Satterfield was in the process of doing what he stated in the letter —

that he was disposing of his assets in advance of taking revenge on the judge and his

family.

      Satterfield presented expert witnesses in his own defense who testified that

Satterfield had serious mental disorders, including suicidal ideations, major

depressive disorder, a variant of bipolar disorder, and post-traumatic stress disorder.

Satterfield also presented evidence in support of his defense that he had a delusional

compulsion that “overmastered his will to resist committing the crime.” See OCGA

§ 16-3-3.1 A forensic psychologist testified that although Satterfield knew the

difference between right and wrong at the time Satterfield sent the letter to the judge’s

wife, he also had a delusional compulsion that overmastered his will, which was that

because the judge had mistreated him, the judge must have mistreated others in the

same way; Satterfield therefore decided to warn the judge’s wife that others who had

      1
         “A person shall not be found guilty of a crime when, at the time of the act,
omission, or negligence constituting the crime, the person, because of mental disease,
injury, or congenital deficiency, acted as he did because of a delusional compulsion
as to such act which overmastered his will to resist committing the crime.” OCGA §
16-3-3.

                                           5
been mistreated by the judge might seek to harm the judge’s family. Expert witnesses

called by the court concurred in the opinion that Satterfield had a delusional

compulsion, although one testified that if Satterfield had acted out of a sense of

revenge, he would not have been acting out of a delusional compulsion.

       Satterfield was charged with three counts of terroristic threats, OCGA § 16-11-

37 (b),2 and two counts of terroristic threats with intent to retaliate against a judge,

OCGA § 16-11-37 (e) (1).3 The indictment charged that the threat in each count was

to murder one or more members of the judge’s family. The jury found Satterfield

guilty on all counts. The trial court merged the two counts of threats with intent to

retaliate and sentenced Satterfield to ten years with eight to serve on those counts; on

the remaining counts, the court sentenced Satterfield to five years to serve concurrent




       2
           “A person commits the offense of a terroristic threat when he or she threatens
to . . . [c]ommit any crime of violence . . . [w]ith the purpose of terrorizing another[.]”
OCGA § 16-11-37 (b).
       3
         “A person who commits or attempts to commit a violation of subsection (b)
or (c) of this Code section shall, upon conviction thereof, be punished by a fine of not
less than $50,000.00, imprisonment for not less than five nor more than 20 years, or
both, when such act is done with the intent to retaliate against any person for or
intimidate or threaten any person from . . . [a]ttending a judicial or administrative
proceeding as a . . . judge.” OCGA § 16-11-37 (e).

                                            6
with the retaliation counts. Satterfield’s motion for new trial was denied and he

appealed.

      1. During trial, Satterfield objected to the introduction of the revolver into

evidence on the same grounds raised on appeal, that it was not relevant to the charges

against him and that even if it was relevant, the gun was significantly more prejudicial

than probative. The trial court overruled the objection and the gun was admitted into

evidence. In denying Satterfield’s motion for new trial, the trial court held that the

gun was evidence of Satterfield’s intent to terrorize and evidence that countered

Satterfield’s argument that his letter indicated that he no longer had a present intent

to terrorize. We review decisions to admit evidence for abuse of discretion.

Blackledge v. State, 299 Ga. 385, 391 (5) (788 SE2d 353) (2016) (citation omitted).

      (a) Satterfield’s trial was held in January 2014 and was therefore governed by

the new Evidence Code. See Ga. L. 2011, pp. 99, 214, § 101 (new Evidence Code

effective for trials commencing on or after January 1, 2013).4 Under the new code,

evidence is relevant if it has “any tendency to make the existence of any fact that is

      4
        “Many provisions of the new Evidence Code were borrowed from the Federal
Rules of Evidence, and when we consider the meaning of these provisions, we look
to decisions of the federal appellate courts construing and applying the Federal Rules,
especially the decisions of the United States Supreme Court and the Eleventh
Circuit.” Olds v. State, 299 Ga. 65, 69 (2) (786 SE2d 633) (2016) (citation omitted).

                                           7
of consequence to the determination of the action more probable or less probable than

it would be without the evidence.” OCGA § 24-4-401. Generally, all relevant

evidence is admissible, OCGA § 24-4-402, but “may be excluded if its probative

value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury or by considerations of undue delay, waste of time, or

needless presentation of cumulative evidence.” OCGA § 24-4-403.

      We find no abuse of discretion by the trial court allowing admission of the

revolver. First, we disagree with Satterfield that the letter showed that he had

“unequivocally renounced, rejected, and repudiated any former intention to harm the

judge’s family,” and that, therefore, the State was not authorized to argue to the jury

that the letter showed that Satterfield intended to kill the judge’s family. It is for the

jury to decide whether the defendant’s actions constitute a terroristic threat, and “[a]

communication is sufficient to constitute a threat if a reasonable person could

conclude that it was a threat under the circumstances.” Clement v. State, 309 Ga. App.

376, 379-380 (1) (a) (710 SE2d 590) (2011) (citations and punctuation omitted). Our

reading shows that Satterfield’s letter contained many veiled threats to kill the judge’s

family; moreover, the jury was not required to believe that Satterfield had in fact

changed his mind about killing the family. Accordingly, a reasonable person could

                                            8
conclude that the letter contained multiple threats to kill, and therefore the State was

authorized to argue and the jury was authorized to find that Satterfield had threatened

murder.

      Second, Satterfield’s argument that the gun was not res gestae and constituted

evidence wholly unconnected to the charges against him is without merit. Prior to the

new Evidence Code, the concept of res gestae provided that all the acts and

circumstances surrounding the charged offense were admissible even if they reflected

upon the defendant’s character. Baughns v. State, 335 Ga. App. 600, 602 (1) (782

SE2d 494) (2016). This rule of admissibility has been carried forward to the new

Evidence Code under the concept of “intrinsic” evidence, as opposed to “extrinsic”

evidence, i.e., evidence of “other crimes, wrongs, or acts,” which is subject to the

admissibility requirements of OCGA § 24-4-404 (b).5 Baughns, 335 Ga. App. at 602

(1). “Evidence is intrinsic ‘if it is (1) an uncharged offense which arose out of the

same transaction or series of transactions as the charged offense, (2) necessary to

      5
        Evidence of “other crimes, wrongs, or acts,” so-called “extrinsic evidence,”
is admissible for purposes “including, but not limited to, proof of motive, opportunity,
intent, preparation, plan, knowledge, identity, or absence of mistake or accident”
provided proper notice is given. OCGA § 24-4-404 (b). Notice is not required when
such evidence “is offered to prove the circumstances immediately surrounding the
charged crime, motive, or prior difficulties between the accused and the alleged
victim.” OCGA § 24-4-404 (b).

                                           9
complete the story of the crime, or (3) inextricably intertwined with the evidence

regarding the charged offense.’” Brooks v. State, 298 Ga. 722, 727 (2), n. 11 (783

SE2d 895) (2016), quoting United States v. Utter, 97 F3d 509, 513 (II) (B) (11th Cir.

1996). Here, at the time that Satterfield was arrested, the evidence of the gun, the gun

box, and the ammunition strongly suggests that Satterfield was in the process of

executing the steps outlined in the December 30, 2012 letter in that he was disposing

of his assets and arming himself to follow through on his plan to murder the judge’s

family, motivated by revenge. Accordingly, at a minimum, the gun and related

evidence were inextricably intertwined with the evidence of the charged offenses and

therefore relevant to the charges against Satterfield.

      The gun evidence was also relevant to Satterfield’s defense to the crimes for

which he was charged. In order to prove that Satterfield committed a terroristic threat,

the State was required to prove that Satterfield communicated a threat to the victims,

that the threat was of an act of violence, and that Satterfield acted with intent to

terrorize. Carver v. State, 258 Ga. 385, 386 (1) (369 SE2d 471) (1988); see also

Armour v. State, 265 Ga. App. 569, 571 (1) (594 SE2d 765) (2004) (“The crime of

making terroristic threats focuses solely on the conduct of the accused and is

completed when the threat is communicated to the victim with the intent to

                                          10
terrorize.”) (footnote omitted). “Since a deliberate intent to terrorize is an integral part

of the crime, evidence showing terroristic intent is not only relevant, but necessary,

to proving such a case.” Carver, 258 Ga. at 386 (1). Satterfield’s defense was that he

did not intend to threaten or terrorize but rather to warn the judge’s family that others

like him might soon harm them because of the judge’s actions. As the trial court held,

the evidence procured during Satterfield’s arrest, including the gun, tended to show

that Satterfield was actually preparing to follow through on the threats contained in

the letter. This evidence thus rebutted Satterfield’s defense that he was innocently

trying to warn the victims of danger from other sources. See Blake v. State, 273 Ga.

447, 448 (2) (542 SE2d 492) (2001) (under former rules of evidence, evidence

admissible where “it served to rebut appellant’s sole defense at trial — insanity [—]

that rendered him unable to control his actions in killing the victim.”). The gun was

also relevant to Satterfield’s threats because Satterfield stated in the letter that the

sound of firecrackers on New Year’s eve “would help cover the noise of gunshots.”

       In short, Satterfield’s possession of the gun was inextricably intertwined with

the evidence relating to Satterfield’s terroristic letter and was relevant to rebutting his

defense in that it tended to make his defense less probable. See OCGA §§ 24-4-401;



                                            11
24-4-402. The trial court therefore did not abuse its discretion by finding the gun to

be admissible.

      (b) We also hold that the trial court did not abuse its discretion in determining

that the prejudicial value of the gun did not substantially outweigh the probative

value under OCGA § 24-4-403. Here, the evidence was very probative as rebuttal to

Satterfield’s defense that he did not intend to threaten or terrorize but only to warn

the judge’s family. And although certainly prejudicial,6 we cannot say that the trial

court abused its discretion in determining that the prejudicial effect did not

substantially outweigh the probative value of the gun. Exclusion of evidence under

§ 403 is “an extraordinary remedy which the courts should invoke sparingly, and the

balance should be struck in favor of admissibility.” Williams v. State, 328 Ga. App.

876, 879 (1) (763 SE2d 261) (2014) (punctuation and footnote omitted). We find no

abuse of discretion by the trial court in its decision to allow into evidence the weapon

found in Satterfield’s car at the time of his arrest.




      6
        See United States v. Mills, 704 F2d 1553, 1560 (IV) (11th Cir. 1983)
(“Relevant evidence is inherently prejudicial; but it is only unfair prejudice,
substantially outweighing probative value, which permits exclusion of relevant matter
under Rule 403.”) (citation omitted; emphasis in original).

                                           12
      2. Satterfield next contends the trial court erred by allowing the State to pose

five improper questions of his expert witness because the questions were not based

on facts in evidence. We find no error.

      The essence of Satterfield’s argument is that in each of the five questions, the

State asked Satterfield’s expert if the expert’s opinion that Satterfield had a delusional

compulsion would be different if it could be shown that Satterfield acted out of a

desire for revenge on the judge. Satterfield objected on the ground that this fact was

not in evidence. There were facts in evidence supporting a revenge theory, however.

Two medical professionals testified that Satterfield told them that he was considering

harming a judge’s family because of his anger at how the judge handled his divorce;

a recently-accessed document found on Satterfield’s computer showed that he

contemplated revenge; and the threatening letter itself was full of references to acting

out of revenge. We find no abuse of discretion.

      3. Finally, Satterfield contends the trial court erred by not sustaining his

objection to the State’s closing argument on the ground that it violated the “golden

rule,” which forbids any argument “that, regardless of the nomenclature used, asks

the jurors to place themselves in a victim’s position.” Braithwaite v. State, 275 Ga.

884, 885 (2) (b) (572 SE2d 612) (2002) (footnote omitted).

                                           13
      In the relevant portion of the closing, the prosecutor argued:

      Again, just — man, read the letter. Read the letter. It will make your
      heart skip a beat. A mother and father read this letter. You can just
      imagine how they felt.


Satterfield objected and moved for a mistrial on the ground that the State violated the

golden rule by asking the jury “to step into the shoes of the victims.” The court denied

the motion for mistrial. We review a decision regarding improper argument for abuse

of discretion. McKibbins v. State, 293 Ga. 843, 850 (3) (b) (750 SE2d 314) (2013).

      “A ‘golden rule’ argument is one that, regardless of the nomenclature used,

asks the jurors to place themselves in a victim’s position.” Braithwaite, 275 Ga. at

885 (2) (b) (footnote omitted). Such an argument is impermissible “because it

encourages the jurors to depart from neutrality and to decide the case on the basis of

personal interest and bias rather than on the evidence.” Spears v. State, 296 Ga. 598,

614 (11) (b) (769 SE2d 337) (2015) (citation and punctuation omitted). The statement

at issue here did not violate this rule because it was not concerned with how a juror

would feel if he or she were the victim. Rather it asked the jurors to imagine how the

victims felt when they received the letter, and whether the letter constituted a threat

was an issue to be decided by the jury. See Ellington v. State, 292 Ga. 109, 143 (10)


                                          14
(b) (735 SE2d 736) (2012) (not a violation of the golden rule where “the argument

focused the jury’s attention on the evidence showing the nature of the acts [the

defendant] committed against the victims rather than directly asking jurors to place

themselves in the position of the victims”); Hargrove v. State, 291 Ga. 879, 884 (5)

(734 SE2d 34) (2012) (not a violation of golden rule to ask jury to consider the

feelings of the victim’s family); Ledford v. State, 289 Ga. 70, 86 (17) (709 SE2d 239)

(2011) (not a violation of golden rule to “urg[e] the jury to think about the unpleasant

way in which the victim had died”). Compare Spears, 296 Ga. at 614 (11) (b)

(violation of golden rule where the State argued, “If he ever escaped, it could be

you.”). Accordingly, the trial court did not abuse its discretion by denying

Satterfield’s motion for mistrial.

      Judgment affirmed. Division Per Curiam. All Judges concur.




                                          15